DETAILED ACTION
This is an Office action based on application number 16/338,287 filed 29 March 2019, which is a national stage entry of PCT/GB2017/052924 filed 29 September 2017, which claims priority to GB1616714 filed 30 September 2016. Claims 1 and 3-20 are pending. Claims 2 and 21-28 are canceled.
Amendments to the claims, filed 24 February 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15) and Species B (polar groups comprising ionic groups) in the reply filed on 24 February is acknowledged. The traversal is on the ground(s) that the claims, as amended recite a technical feature that makes a contribution over the prior art, specifically over the cited reference KR 20120072671A (KR 671). This is not found persuasive because although KR 671 does not disclose that the light-emitting polymer has a solubility of at least 0.1 mg/ml in an alcoholic solvent, Applicant’s amendment of the independent claim requires a reconsideration of the prior art. The special technical feature shared by the claims does not make a contribution over the prior art in view of the prior art rejection made below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 February 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wiesner et al. (US Patent Application Publication No. US 2012/0223273 A1) (Wiesner) in view of Tanaka et al. (WIPO International Publication No. WO 2012/133229 A1 with citations taken from the provided machine translation) (Tanaka).

Regarding instant claim 1, Wiesner discloses fluorescent silica nanoparticles (Title) comprising a core of silica and a photoluminescent (light emitting) material formed by mixing a silica precursor with a silica precursor conjugated to a photoluminescent material (paragraph [0023]), wherein the silica precursor is tetraethoxysilane (TEOS) organosilane (paragraph [0024]). Silica formed from a TEOS precursor is construed to meet the requisite silica polymer. Wiesner further discloses that the light-emitting material is an organic material (paragraph [0027]).

	However, Tanaka discloses an electroluminescent device that emits light with high brightness and a polymer that is used in said device (paragraph [0005]). A specific embodiment of said polymer is exemplified at paragraph [0456], reproduced below:

    PNG
    media_image1.png
    149
    504
    media_image1.png
    Greyscale

wherein the COO- and –O(CH2CH2)3CH3 groups are polar groups pendant from the fluorene backbone.
	At page 24 of the original disclosure, Applicant readily admits that the polymer of Tanaka, renamed polymer LEP1 (reproduced below), is a light-emitting polymer.

    PNG
    media_image2.png
    196
    228
    media_image2.png
    Greyscale

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the disclosure of the prior art before him or her, to use the polymer of Tanaka as the photoluminescent material in the nanoparticles of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Regarding the recited alcohol solubility of the light-emitting polymer, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I). In the instant case, one of ordinary skill in the art would recognize that the polymer of the prior art is identical to the polymer encompassed by the scope of Applicant’s invention, and would necessarily conclude that the polymers must have the same properties (i.e., the same alcohol solubility in addition to light-emitting properties).
	Therefore, it would have been obvious to combine Tanaka with Wiesner to obtain the invention as specified by the instant claims.

Regarding instant claims 4 and 5, the specific polymer of Tanaka (reproduced below) comprises –COO- groups.

    PNG
    media_image3.png
    157
    478
    media_image3.png
    Greyscale


Regarding instant claim 6, Tanaka further discloses that the specific polymer, cited above, is conjugated (paragraph [0455]).

Regarding instant claims 7 and 8, since the cited polymer of Tanaka is identical to the polymer encompassed by the scope of Applicant’s invention, the cited polymer necessarily has the general structural formulas recited by the instant claims.

Regarding instant claims 9 and 10, Wiesner discloses a silica precursor selected from tetraethoxysilane (TEOS) organosilane (paragraph [0024]).
	At page 24, lines 9-10, of the original disclosure, Applicant discloses that TEOS is used to form silica particles within the scope of the invention.
	Regarding the specific repeat units recited by the instant claims, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I). In the instant case, 

Regarding instant claim 11, Wiesner discloses fluorescent silica nanoparticles (Title) having a diameter from about 1 to about 1,000 nanometers (page 2, paragraph [0030]). Therefore, the silica nanoparticles of Wiesner are necessarily nanoparticulate.

Regarding instant claim 12, Wiesner discloses fluorescent silica nanoparticles (Title).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wiesner in view of Tanaka as applied to claim 1 above, and further in view of Estevez et al. (Highly Fluorescent Dye-Doped Silica Nanoparticles Increase Flow Cytometry Sensitivity for Cancer Cell Monitoring) (Estevez).

Regarding instant claims 13-15, Wiesner in view of Tanaka discloses the fluorescent silica nanoparticles of claim 1, as cited above, but does not explicitly disclose a receptor group for binding to a biomolecule covalently bound to the surface of the silica polymer, polyether chains covalently bound to the surface of the silica polymer, and wherein the polyether chain is provided between the surface of the silica polymer and the receptor.
5000 ligand is covalently bound to surface moieties on a silica nanoparticle, wherein the biotin is attached to the silica nanoparticle via a PEG5000 group, further wherein the biotin then acts as a receptor for Neutravidin (page 454, Figure 1, reproduced below). Said biotin is construed to meet the requisite receptor, said PEG5000- is construed to meet the requisite polyether chain, and said Neutravidin is construed to meet the requisite biomolecule.

    PNG
    media_image4.png
    200
    647
    media_image4.png
    Greyscale

	Estevez teaches that such a nanoparticle composition are effectively used for sensitive and rapid detection of cancer cells (Abstract).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to functionalize the fluorescent silica nanoparticles of Wiesner in view of Tanaka using the PEG5000/Biotin/Neutravidin ligands of Estevez. The motivation for doing so would have been to produce a composition readily usable and effective in methods for detecting cancer.
	Therefore, it would have been obvious to combine Estevez with Wiesner in view of Tanaka to obtain the invention as specified by the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        3/9/21